t c summary opinion united_states tax_court paula l wilson petitioner v commissioner of internal revenue respondent michael edward ryan petitioner v commissioner of internal revenue respondent docket nos 22721-05s 22747-05s filed date scott p hendricks for petitioners catherine s tyson for respondent foley judge this case was heard pursuant to section of the internal_revenue_code in effect when the petitions were unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether petitioners are entitled to certain deductions relating to their horse-breeding activity for background at all relevant times paula wilson and michael ryan collectively petitioners have been law enforcement officers in petitioners established wilson ryan quarter horses a horse training and breeding operation the activity ms wilson had significant experience in training horses ie she began training horses at age and was responsible for the training of petitioners’ horses petitioners routinely woke up before a m each day to clean the horse stalls and feed the horses returned from their respective law enforcement duties pincite p m and fed trained and cared for the horses late into the night in addition petitioners kept continuous watch over the horses during breeding and foaling seasons from through ms wilson attended exhibitions and advertised in trade magazines to promote wilson ryan quarter horses in addition she consulted with trainers doctors and nutritionists to care for the horses properly mr ryan maintained the books_and_records and tended to the horses when ms wilson was unavailable neither petitioner rode the horses for pleasure in petitioners sold five horses for a profit petitioners however believed that they needed to find a unique type of horse to maximize their profit potential they researched several types of horses concluded that skipper w horses were the best all-around performance horses and in october of bought scotchcourt a champion-bred skipper w mare in scotchcourt produced a stallion buzz that petitioners anticipated would become a profitable stud after developing severe medical problems however he was not able to do so in petitioners sold their 10-acre farm and purchased a 75-acre farm on the new farm they maintained a hayfield to feed the horses three additional structures to house the horses and a barn with stalls and a riding area to facilitate the breeding and training of the horses in date ms wilson was injured while on duty as a law enforcement officer and as a result could not train horses for approximately year in the fall of ms wilson suffered a broken collarbone and was unable to train horses for another year in petitioners purchased a stallion scotch n lark and hoped that he would sire numerous offspring that could be sold for profit scotch n lark however died from an undetectable illness despite the setbacks petitioners’ herd grew from horses in to horses in on date respondent sent each petitioner a notice_of_deficiency relating to respondent determined that the activity was not engaged in for profit on date while residing in murphysboro illinois each petitioner filed a petition with the court on date the cases were consolidated for trial briefing and opinion discussion sec_183 limits the deductions relating to an activity_not_engaged_in_for_profit sec_183 for purposes of sec_183 a taxpayer engages in an activity for profit if he enters into the activity with the actual and honest objective of making a profit the taxpayer's expectation of profit need not be reasonable but he or she must have a good_faith objective of making a profit 72_tc_28 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to guide courts in analyzing a taxpayer’s profit objective the nine factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned the financial status of the taxpayer and the elements of personal pleasure or recreation involved in the activity having considered the factors listed in sec_1_183-2 income_tax regs we hold that petitioners actually and honestly intended to make a profit in the activity consequently sec_183 does not limit the deductions claimed by petitioners with respect to the activity respondent contends that because petitioners have incurred losses relating to the activity in each year they did not have the requisite profit objective to the contrary petitioners honestly and actually believed that they would recoup their pursuant to sec_7491 petitioners have the burden_of_proof unless they introduce credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 124_tc_95 losses and ultimately make a profit sec_1_183-2 income_tax regs stating that losses_incurred during the initial phase of a business are not necessarily an indication that the activity was not engaged in for profit respondent contends that the fact that petitioners have never conducted a successful horse- breeding and training business indicates a lack of profit objective we conclude that this factor is outweighed by the following factors petitioners carried on the activity in a businesslike manner they advertised in trade magazines attended seminars and kept records in a manner consistent with an intent to improve profitability in addition they abandoned an unprofitable method in a manner consistent with an intent to improve profitability ie determining that the skipper w bloodline would be more profitable see sec_1_183-2 income_tax regs petitioners did not ride the horses for pleasure see sec_1_183-2 income_tax regs stating that the presence of personal pleasure may indicate the lack of a profit objective ms wilson had significant experience training horses and petitioners consulted with experts relating to the caring feeding and training of horses in addition petitioners regularly consulted with their accountant with respect to the activity’s books_and_records petitioners in addition to their law enforcement careers devoted considerable time to and handled all material aspects of the activity sec_1 b income_tax regs stating that the fact that a taxpayer devotes substantial personal time and effort to carrying on an activity may indicate an intention to derive a profit petitioners expected their farm and herd to appreciate furthermore petitioners devoted all of their savings from their law enforcement salaries to the activity they are hardworking diligent and levelheaded we do not believe that they would squander their hard-earned money on an extravagant hobby the fact that the taxpayers do not have substantial income or capital from sources other than the activity may indicate that the activity is engaged in for profit see sec_1_183-2 income_tax regs although petitioners suffered several setbacks eg the injuries suffered by ms wilson the death of scotch n lark etc that prevented them from making a profit they actually and honestly believed that their future earnings and profit would be substantial contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for petitioners
